Title: From John Quincy Adams to Abigail Smith Adams, 17 December 1810
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 11 Mrs. A. Adams-Quincy
My dear Mother.
St: Petersburg 5/17 Decr: 1810

Since I wrote you last, I have not had the pleasure of receiving a line from you, but as you are the most constant and most frequent correspondent that I have beyond the seas, besides the rule which I have followed of answering every  letter by one in return, I shall add that of writing to you by every opportunity that occurs during the Winter—I now write by a namesake of ours a Mr: Adams, from New-York, who brought me letters from my friend Dr: Mitchell, and who is now going to Gothenburg to embark upon his return home.
If there was any regular intercourse allowed between this Country and England, I could enclose letters to Mr: Pinkney at London, who must now have very often the opportunity of forwarding them to the United States—Hitherto there has been such an intercourse through Gothenburg where English Packets have been permitted to land their Passengers—In future this will be much more obstructed if not altogether prevented; for Sweden, as the first fruit of her choice to have a French General as the Successor to her king, has been compelled to declare War against England. She has also prohibited both the importation and exportation of all Colonial Articles under any flag whatsoever—And I suppose the next step will be the exclusion of all American vessels from her Ports—
We have had two or three straggling newspapers of July and August, from America; but no file, later than the middle of June—They cannot indeed be sent otherwise than by direst conveyances to Cronstadt, for they are too bulky for traveling Gentlemen to bring in their trunks, and the Postage of them from any other part of Europe, when they are imprudently over land, comes almost to their weight in gold—Few of our newspapers are worth that.
Your letter by Captain William Welsh is the latest that I have from America.—Mr: Woodward arrived here about a fortnight ago—He came in a vessel of Mr: Gray’s, but was first destined to Tonning—there he found that Americans were excluded and he went to Gothenburg—from whence he was coming here—But it was so late in the Season that he could not come up the gulph further than Revel—There are between twenty and thirty American vessels in the same situation—One of them the Africa from Philadelphia with a Cargo worth 200,000 dollars has been lost in a passage of about 20 miles between one out port and another. It is not certain that any of these vessels will be allowed to sell their Cargoes here; because it is said they came with an English convoy from Gothenburg.
Mr: Woodward left Boston the 5th: or 6th: of August, and says that his father was at Quincy three or four days before he sailed when you were all well—This is the last we have heard from you and that is nearly five months old—He says you had then justly received letters from us—And from that time untill this reaches you, I think you will at least hear from us often—At least we have scarcely suffered a fortnight to pass without writing.
At the time when the Emperor Napoleon conditionally repealed the decrees of Berlin and Milan, he was inclined to Peace, and if the British Ministers had been wise they would have taken step for step. They chose to set up a cry of Victory, and to return a fair advance of liberality, with an evasion, as it regarded America, and an insult to France—This threw him into a new rage, and he has returned with aggravated rigour to his Continental System—Whether he will eventually injure England by it is yet very doubtful; but he will ruin great multitudes of People by it upon this Continent, and he will as he has done prey upon the American Commerce wherever he can lay his hand upon it
Just as I am writing I receive a visit from Nelson, the black man servant whom I brought with me from America—He left us about four months since to enter the service of His Imperial Majesty, who has about a dozen menial attendants of that colour, and who when vacancies happen in the number by death (there are as you will readily suppose none by resignation) finds it not altogether easy to supply the places—I had not been here long before Nelson found out, that it would be possible for him to obtain that situation if he could have my consent, for His Majesty’s Grand Marshal refused to take him upon any other terms, and obligingly assured me that he should be taken only in case it was perfectly agreeable to me; and not at all if I chose to keep him. However, as it was making him a Fortune for his life, and as I had neither the inclination, nor in my own mind the right to keep him against his own will, as soon as I could conveniently provide myself with a man in his stead, I gave him his discharge, and a recommendation to the Grand Marshal who immediately engaged him as an attendant at the Imperial table. He comes now and then to see us in his splendid Moorish dress, and is highly satisfied with his new service of which he finds nothing irksome, but the various masters of genteel accomplishments which have been given him to complete his education. I have since accidentally met with another man of the same complexion who I hope will leave me no occasion to regret the loss of him.
I have no letter from my brother of a later date than May. I am anxious to hear again from him, and from my dear sons George and John I hope that they both continue to improve in their learning, and that George will be taught to controul his disposition to be over positive—Mr. Burke says that obstinacy is a vice nearly allied to great virtues: and as I well know that a determined will, is one of those things without which no man can be good for much in this world, I consider the temper of a child inclining to that excess, as one of those which require to be managed with the greatest delicacy and address. I am very sure that where George now is, his temper will not be broken down by severity, and as he has a natural fund of good-nature and of generosity, I flatter myself that they will furnish the motives by which he will be led to discover the distinction between the occasions when his duties may require him to soften into docility or to brace his spirit into inflexible resolution.
With dutiful affection to my ever honoured father, I remain in duty and affection ever your’s
A.